Title: Memorandum List of Quitrents, 1762
From: Washington, George
To: 



[1762]

A List of Lands for which I paid Quit-Rents due Michaelmas—1762


In King George County viz.
1250 Acres



Frederick Do taken up
760




Ditto
453




bot of Johnston
552




Do of McCraken
 550






2315



Hampshire Do
240




Fairfax Mt Vernon
2126




bot of Darrel
500




Do of Clifton
1806






4432





8237—paid for last yr
£10. 5.11 1/4


Fairfax Contd





bot of Brent
238




Do of Wm Ashford
135




Do of Geo: Ashford
 135






 508 to be added.
   .12. 8 1/4


Total amount

8745 Acres @ 2/6
£10.18. 7 1/2


July 19th 1763—Then Received from George Washington the Currt Sum of Ten pounds eighteen Shillings and Seven pence half penny in full for Quit Rents of the above Lands untill Michaelmas 1762.

⅌ Tn Ellzey

